Citation Nr: 0006935	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.

2.  Entitlement to service connection for Reiter's syndrome.

3.  Entitlement to restoration of a 10 percent evaluation for 
softening of the cartilage of the right kneecap.

4.  Entitlement to an evaluation in excess of 10 percent for 
softening of the cartilage of the right kneecap.  

5.  Entitlement to a total evaluation based on 
unemployability due to service-connected disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The issues of entitlement to an evaluation in excess of 10 
percent for softening of the cartilage of the right kneecap 
and entitlement to a total evaluation based on 
unemployability due to service-connected disability will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The claim for service connection for ankylosing 
spondylitis is plausible.

2.  The claim for service connection for Reiter's syndrome is 
plausible.

3.  The veteran was not afforded a VA examination before the 
reduction of the evaluation assigned to his right knee 
disability, and other evidence establishing improvement in 
the disability was not of record at the time of the 
reduction.


CONCLUSIONS OF LAW

1.  The claim for service connection for ankylosing 
spondylitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for Reiter's syndrome is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The requirements for a reduction of the evaluation 
assigned for softening of the cartilage of the right kneecap 
from 10 percent to noncompensable were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.104(a), 3.344 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

However, the threshold question that must be answered in this 
case is whether the veteran has presented evidence of 
well-grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a direct service connection claim to be well grounded 
there must be:  (1) A medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  

In this case the Board finds that there is sufficient 
evidence to render the claims of service connection for 
ankylosing spondylitis and Reiter's syndrome plausible and 
therefore well grounded.  In this regard, there is a June 
1996 letter from Judy Weise, M.D., which relates that the 
veteran's ankylosing spondylitis could have been aggravated 
by specific activities he did during his time in the service 
in the 1970's.  In addition, in May 1999 the Board requested 
an expert medical opinion from the Veteran's Health 
Administration (VHA) of VA as to the questions of whether it 
is at least as likely as not that ankylosing spondylitis was 
present in service and at least as likely as not that 
Reiter's syndrome was present in service.  The response to 
that question was "yes."  However, this response was 
qualified by the physician indicating that:  "It is possible 
that ankylosing spondylitis and/or Reiter's syndrome may have 
been present during the time of service.  This possibility is 
based on the known etiopathogenesis of these diseases, 
including the hereditary and environmental components."  

Consequently, there is competent evidence of current 
disabilities and of a nexus between service and those 
disabilities.  Therefore, the claims are well grounded.


II.  Rating Reduction

A review of the record discloses that a December 1995 rating 
decision granted service connection for softening of the 
cartilage of the right kneecap and assigned a 10 percent 
evaluation.  That decision was based on a review of the 
veteran's service medical records and the report of a VA 
examination performed in November 1995.  In July 19997 the RO 
informed the veteran that medical records concerning his 
service-connected right knee disability had been reviewed and 
that the RO proposed to reduce the evaluation from 10 percent 
to noncompensable.  Subsequently, a rating decision dated in 
October 1997 decreased the evaluation from 10 percent to 
noncompensable, effective January 1, 1998.  The veteran 
essentially contends that not only has his right knee not 
improved so as to warrant a reduction of his disability 
evaluation, his right knee disability actually warrants a 
higher evaluation.

A review of the October 1997 rating decision and the evidence 
considered in determining that a reduced evaluation was 
warranted discloses that much of the evidence considered by 
the RO was dated prior to the December 1995 rating decision 
which granted service connection for the veteran's right knee 
disability and assigned a 10 percent evaluation.  Indeed, 
only one item of evidence was dated in 1997.  In addition, 
after a review of the evidence which the RO felt warranted a 
reduction, the veteran was not afforded a VA examination.  
The last VA rating examination afforded the veteran was in 
November 1995.  

Although the 10 percent evaluation was in effect for less 
than 5 years, evidence establishing improvement in the 
disability is nevertheless required before the evaluation may 
be reduced.  See 38 C.F.R. § § 3.104(a), 3.344(c).  Evidence 
establishing improvement in the disability was not before the 
RO at the time of the reduction action.  Accordingly, 
restoration of the 10 percent evaluation, effective the date 
of the reduction, is in order.


ORDER

The Board having determined that the claim for service 
connection for ankylosing spondylitis is well grounded, the 
appeal is granted to this extent.

The Board having determined that the claim for service 
connection for Reiter's syndrome is well grounded, the appeal 
is granted to this extent.

Restoration of the previously assigned 10 percent evaluation 
for softening of the cartilage of the right knee is granted, 
effective the date of the reduction.  


REMAND

While the claims for service connection for ankylosing 
spondylitis and Reiter's syndrome have been found to be well 
grounded, the Board is of the opinion that further 
development with respect to these claims would be helpful.  
In this regard, with respect to the nexus or relationship of 
both disabilities to service, the Board would note that the 
VHA physician provided an opinion that ankylosing spondylitis 
and Reiter's syndrome were at least as likely as not present 
in service in response to the Board's question.  However, the 
physician also qualified this response by saying that it was 
"possible" that the disorders may have been present during 
service.  As such, the Board believes that a further opinion 
and clarification as to the etiology of both disorders would 
be helpful.  In addition, while the record contains numerous 
references to the presence of and treatment for ankylosing 
spondylitis, there is little in the way of clinical records 
which substantiate the diagnosis of Reiter's syndrome.  There 
is a report of a March 1996 physical examination performed 
for Social Security purposes which states that the veteran 
has Reiter's syndrome.  In view of the lack of 
contemporaneous clinical records beyond the Social Security 
examination report which show complaints of or treatment for 
Reiter's syndrome, the Board believes that a physical 
examination to determine whether Reiter's syndrome is present 
would be useful.  

With respect to the evaluation of the veteran's right knee 
the Board notes that the veteran appears to contend that he 
has additional disability which is related to his 
service-connected disability.  The Board would observe that 
the record contains clinical records of treatment the veteran 
received for post service injuries to his right knee, as well 
as post service surgical intervention.  For example, in a 
March 1991 statement, William D. Schuler, M.D., indicated 
that the veteran sustained an injury to his right knee in 
March 1990 and that in August 1990 the veteran underwent an 
arthroscopy of the knee for a partial medial meniscectomy and 
chondroplasty of the medial femoral condyle.  It is not clear 
what symptoms and manifestations of the veteran's right knee 
are related to his service-connected softening of the 
cartilage of the right kneecap and what symptomatology is 
not.  Consequently, the Board is of the opinion that a 
further examination of the veteran's right knee would be 
helpful.  

Pending the development requested below, the Board will defer 
consideration of the issue of entitlement to a total 
evaluation based on individual unemployability due to a 
service-connected disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims.  When the 
requested information and any necessary 
authorization are received, the RO should 
take appropriate steps to obtain a copy 
of all pertinent records which are not 
already of record.

2.  The veteran should be requested to 
provide medical evidence, such as an 
opinion from a physician, supporting his 
contention that he has additional right 
knee disability which is etiologically 
related to his service-connected 
softening of the cartilage of the right 
knee cap.

3.  Then, the veteran should be afforded 
an examination by a rheumatologist, if 
available, or otherwise by an appropriate 
physician, to determine the nature and 
etiology of any ankylosing spondylitis 
and Reiter's syndrome which may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the veteran's claims 
file, and based on this review and the 
examination results, is requested to 
offer opinions with respect to the 
following:

Is it at least as likely as not that the 
veteran has ankylosing spondylitis?

Is it at least as likely as not that the 
veteran has Reiter's syndrome?

With respect to each currently present 
disorder, is it at least as likely as not 
that the disorder was present during 
service?

(A)  If so, did the disorder clearly 
and unmistakably exist prior to 
service?

(B)  If the disorder clearly and 
unmistakably existed prior to 
service, did it increase in severity 
during service and, if so, was the 
increase in severity during service 
clearly and unmistakably due to 
natural progress?

With respect to each currently present 
disorder which was not present during 
service, is it at least as likely as not 
that the disorder is etiologically 
related to service?

Is it at least as likely as not that 
Reiter's syndrome, if present, was caused 
or chronically worsened by ankylosing 
spondylitis?  

It is requested that all opinions be 
supported by a written rationale.  A 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
The claims file must be made available to 
and reviewed by the examiner.

4.  The veteran also should be afforded 
an orthopedic examination of his right 
knee by an appropriate physician to 
ascertain the nature and etiology of all 
disorders of the knee that may be present 
and the current degree of severity of the 
service-connected softening of the 
cartilage of the right kneecap.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In reporting range 
of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
provide an opinion concerning the impact 
of the service-connected disability on 
the veteran's ability to work.  To the 
extent possible, the manifestations of 
the service-connected softening of the 
cartilage of the right knee cap should be 
distinguished from those of any other 
right knee disorder present.  With 
respect to each additional knee disorder 
present, if any, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
was caused or chronically worsened by the 
service-connected right knee disability.  
The rationale for all opinions expressed 
should also be provided.  The claims file 
must be made available to and reviewed by 
the examiner.

5.  Then, the RO should undertake any 
other indicated development, adjudicate 
the issue of service connection for 
additional right knee disability and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.

Then, the case should be returned to the Board for further 
appellate action, if otherwise in order.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  By 







this remand, the Board intimates no opinion as to any final 
action warranted.  No action is required of the appellant 
until he is otherwise notified.  



			
	WARREN W. RICE, JR.	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	SHANE A. DURKIN 
Member, Board of Veterans' Appeals

Error! Not a valid link.

